Citation Nr: 1029894	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-01 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for major depression, 
claimed as secondary to service-connected disability.

2.  Entitlement to service connection for gallbladder disease.

3.  Entitlement to service connection for bilateral breast 
discharge.

4.  Entitlement to service connection for ovarian cysts.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for enlarged thyroid.

7.  Entitlement to service connection for a bilateral knee 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to January 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The Veteran's representative presented testimonial evidence 
before the undersigned Veterans Law Judge at the RO in April 
2010.


FINDINGS OF FACT

1.  On January 2, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that a withdrawal is requested of the appeal pertaining to 
service connection for gallbladder disease and bilateral breast 
discharge.

2.  On October 19, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that a withdrawal is requested of the appeal pertaining to 
service connection for ovarian cyst, headaches, enlarged thyroid, 
and a bilateral knee disability.

3.  Major depression is related to the Veteran's service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to 
service connection for gallbladder disease, bilateral breast 
discharge, ovarian cyst, headaches, enlarged thyroid, and a 
bilateral knee disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  Major depression is proximately due to or the result of the 
Veteran's service-connected disabilities.  38 C.F.R. § 3.310 
(2009)


DISMISSAL

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through her authorized representative, has 
withdrawn her appeal as to the claims of entitlement to service 
connection for gallbladder disease, bilateral breast discharge, 
ovarian cyst, headaches, enlarged thyroid, and a bilateral knee 
disability.  Hence, there remain no allegations of error of fact 
or law for appellate consideration.  In January 2008 and October 
2009 the appellant indicated that she wished to withdraw the 
above noted issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to those issues, 
and they are dismissed.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  As discussed below, the Board has determined 
that the criteria for the benefits sought on appeal have been 
met.  Accordingly, no further notification or assistance pursuant 
to the VCAA is necessary.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2009).  This includes 
disability made chronically worse by service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
notes that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amounts to 
a substantive change in the regulation.  For this reason, and 
because the Veteran's claims were filed before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which is more favorable to 
the claimant.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

Upon consideration of the evidence, the Board has determined that 
service connection for major depression is warranted on a 
secondary basis.  Review of the claims files reveals that the 
Veteran has a long history of psychiatric disability, to include 
a diagnosis of major depression.  She is also in receipt of 
disability compensation for a number of disabilities, to include 
urinary incontinence, uterine prolapse, cervical spine 
degenerative disc disease, radiculopathy of the bilateral upper 
extremities, degenerative changes of the thoracic and  lumbar 
spine, and rectocelle status post colporrhaphy.  

In November 2009, the Veteran's long-time VA psychologist 
indicated diagnoses including major depressive disorder.  She 
noted that the Veteran had multiple medical problems that had 
significantly interfered with her ability to function in daily 
activities.  She also noted that the Veteran was unable to work.  
She opined that the Veteran's major depression was at least as 
likely as not caused by limitations secondary to her service-
connected medical conditions.  There is no contrary opinion of 
record.  Accordingly, the Board finds that service connection for 
major depression is in order.




ORDER

The claims of entitlement to service connection for gallbladder 
disease, bilateral breast discharge, ovarian cyst, headaches, 
enlarged thyroid, and a bilateral knee disability are dismissed.

Entitlement to service connection for major depression is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


